Citation Nr: 1128278	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome to include as secondary to service-connected lumbosacral strain with degenerative joint disease.

2.  Entitlement to service connection for right ulna neuropathy to include as secondary to service-connected lumbosacral strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought.  

In May 2011 the Board received additional evidence that was accompanied by a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the two claims of service connection on appeal for the following reasons.   In the Veteran's claim submitted in March 2005, he asserted that he was entitled to service connection for right carpal tunnel syndrome and for right ulna neuropathy, on the basis that these disorders were caused by his service-connected lumbosacral strain with degenerative joint disease.  

The Veteran appealed from a December 2005 rating decision in which the RO denied the claims on the basis that there was no evidence showing the claimed disabilities were related to service or to his service-connected lumbosacral strain with degenerative joint disease.  This decision was based in large part on findings from an August 2005 VA examination and its examiner's concluding opinion that the right ulna neuropathy and right carpal tunnel syndrome were not caused by or the result of his service-connected chronic low back pain.  The matter does not end there, however, because subsequently in a May 2008 rating decision the RO granted service connection for diabetes mellitus type II, which may be linked to the claimed disabilities.  

The Veteran has been diagnosed with a number of peripheral neuropathies including of the left and right lower extremities, for which in October 2008 the RO granted service connection: right ulna neuropathy and right carpal tunnel syndrome, which are the subject of this appeal; and also left carpal tunnel syndrome.  A December 2006 private medical record contains findings including indications of demyelination of both left and right median nerves and the right ulnar motor nerve.  All of this reflects a symmetrical sensory polyneuropathy of the lower and upper extremities, which may be associated with the Veteran's service-connected diabetes mellitus, type II.  

The October 2008 rating decision was based in part on findings during a September 2008 VA examination of his diabetes mellitus including evaluation of any peripheral neurological pathology associated with the diabetes mellitus, type II.  The examiner concluded in part with a diagnosis of right carpal tunnel syndrome, associated with peripheral neuropathy; and with an opinion that there were no acute findings to warrant a diagnosis of diabetic neuropathy, and that the etiology of the problem was repetitive motion injury.  

The report of that examination, however, shows that the examiner did not have access to the claims file during the examination.  Thus, in making his evaluation regarding the claimed right ulna neuropathy and right carpal tunnel syndrome, the examiner did not have access to the claims file records on which to validly base an opinion that there were no acute findings to warrant a diagnosis of diabetic neuropathy.    

Notably, the claims file does contain recent evidence of "acute" findings, contained in private treatment records dated in December 2006, showing findings indicative of bilateral carpal tunnel syndrome (worse on the right) and right ulnar neuropathy at the elbow. 

In light of the above, the Board finds that the claims file should be returned to the examiner who conducted the September 2008 VA examination, or if the examiner is no longer available, a suitable replacement.  After reviewing the claims files, that examiner should provide an addendum addressing the likelihood of that the Veteran has right carpal tunnel syndrome or right ulna neuropathy related to his service-connected diabetes mellitus, type II and/or service or his other service-connected disabilities.  The RO should first obtain any outstanding medical records pertaining to the claims.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the September 2008 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to his report explaining his assessment regarding whether it is at least as likely as not that the Veteran has a right carpal tunnel syndrome or right ulna neuropathy that is due to or the result of any service-connected disability to specifically include the Veteran's diabetes mellitus, type II; or, is related to or had its onset in service.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. RESISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

